        Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 1 of 8



 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFF
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10    CURTIS CRENSHAW,                                      Case No.
11                        Plaintiff,
                                                            COMPLAINT
12             v.
                                                            Jury Trial Demanded
13    GREGORY AHERN; RONALD H.
      BROACH; DAVID M. RONQUILLO, and
14    DEPUTY DOES 1-10, Jointly and
      Severally,
15
                          Defendants.
16
17
18                                            I.    NATURE OF THE CASE
19           1.      This is a civil rights action arising from Defendants’ use of excessive force against
20   Plaintiff Curtis Crenshaw while he was detained at the Glenn Dyer jail in Alameda County, and
21   from Defendants’ retaliation against Crenshaw for filing a Government Code Claim to address
22   that excessive use of force. Crenshaw brings this action under 42 U.S.C. § 1983 for violation of
23   his civil rights under the United States Constitution, and brings state law claims for violation of
24   state civil rights and tort law.
25                                      II.        JURISDICTION and VENUE
26           2.      This Court has jurisdiction over Crenshaw’s federal claims under 28 U.S.C.
27   §§ 1331 and 1343. The Court has supplemental jurisdiction over his state claims under 28 U.S.C.
28   § 1367.

     COMPLAINT                                                                                     Page 1
        Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 2 of 8



 1           3.      A substantial part of the events and/or omissions giving rise to this lawsuit
 2   occurred in Alameda County, California, and in particular the Glenn Dyer Detention Facility in
 3   Oakland, California. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).
 4           4.      Intradistrict Assignment: Pursuant to Civil L.R. 3-2(d) this case is properly
 5   assigned to the Oakland or San Francisco Division of the Court.
 6                                            III.    PARTIES
 7           5.      Plaintiff CURTIS CRENSHAW is a resident of the State of California.
 8           6.      Defendant GREGORY AHERN, the Alameda County Sheriff, is sued in his
 9   official capacity.
10           7.      Defendant RONALD H. BROACH was, at all times relevant to this lawsuit, an
11   Alameda County Deputy Sheriff acting within the course and scope of his employment.
12           8.      Defendant DAVID M. RONQUILLO was, at all times relevant to this lawsuit, an
13   Alameda County Deputy Sheriff acting within the course and scope of his employment.
14           9.      Defendant DEPUTY DOES were, at all times relevant to this lawsuit, Alameda
15   County Deputy Sheriffs acting within the course and scope of their employment.
16                                              IV.    FACTS
17                                          Alameda County Jails
18           10.     Defendant Ahern is responsible for the operation of Alameda County’s jails. Since
19   he took office in 2007, at least 80 people have died in his custody.
20           11.     Ahern’s county jails are rife with unconstitutional conditions, including the
21   endemic use of excessive force by jail deputies. There have been at least 35 deaths at Alameda
22   County jails since 2014.
23           12.     Conditions at the Alameda County jails are a public health crisis. The class action
24   case Babu v. County of Alameda, pending in this Court at Case No. 5:18-cv-07677-NC, provides
25   detailed accounts of Cruel and Unusual Use of Isolation, Failure to Provide Due Process to
26   Prisoners, Failure to Provide Adequate Mental Health Care to Prisoners, and Failure to Provide
27   Reasonable Accommodations to Prisoners with Disabilities.
28

     COMPLAINT                                                                                       Page 2
        Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 3 of 8



 1          13.       One recent newspaper article titled “The Most Dangerous Place in Alameda
 2   County,” refers to “a barbaric litany of horrors” at Alameda County’s Santa Rita Jail. East Bay
 3   Express, May 7, 2019. KQED radio reports that Alameda County Jail “staff have also been
 4   accused of routinely mistreating inmates.”
 5          14.       Incidents of excessive use of force by Alameda County jail deputies are too
 6   numerous to describe here, but examples include:
 7          a. In October 2017, Deputy Joseph Bailey told six prisoners to “take care of” of
 8                another prisoner and make it look like he slipped in the shower. Bailey made it
 9                clear that he “wanted to see blood.” The prisoners followed Bailey’s
10                instruction and severely beat the other prisoner, causing him to be hospitalized.
11          b. In September 2016, Deputy Sheriffs Sarah Krause, Justin Linn, Erik
12                McDermott and Stephen Sarcos facilitated an attack on a prisoner in which
13                they arranged for one prisoner to throw cups of fecal and urine matter on
14                another numerous times over the course of three months.
15          c. In August 2010, Alameda County jail deputies beat and tasered a man to death
16                as he was suffering alcohol withdrawal. See M.H. v. County of Alameda, Case
17                No. 3:11-cv-02868-JST (N.D. Cal.). The Alameda County Sheriff's
18                Department had found that deputies acted appropriately in restraining the
19                detainee, prior to the County paying a $4,050,000 settlement, making it
20                abundantly clear that the Sheriff’s Department is not competent to oversee
21                itself.
22          d. Women are housed at Santa Rita jail in filthy conditions, denied basic hygiene
23                products, pressured to have abortions, subjected to incessant strip searches, and
24                forced to endure many other types of cruel and inhumane treatment from
25                guards and staff. See Mohrbacher v. Alameda County Sheriff’s Office, Case
26                No. 3:18-cv-00050-JD (N.D. Cal.).
27          e. Although not at a jail, Alameda County Sheriff Deputies’ culture of using
28                excessive force was on gruesome display in November 2015, when Deputies

     COMPLAINT                                                                                        Page 3
         Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 4 of 8



 1                  Paul Wieber and Luis Santamaria savagely beat a suspect who had gotten on
 2                  his knees and put his hands behind his head. They inflicted permanent injuries
 3                  on the suspect, took photos standing over him with a foot on his chest like he
 4                  was wild game, and bribed witnesses to try to keep them quiet.
 5            15.      When questioned in November 2018 about the brutal treatment of Alameda
 6   County prisoners, Defendant Ahern implied that they deserved such treatment, responding: “You
 7   mean the people who are in custody for murder, rape, and robbery, and who have lied their entire
 8   lives?
 9                                 Civil Rights Violations Against Crenshaw
10            16.      While Crenshaw was held in the Glenn Dyer Detention Facility, he was the target
11   of a campaign of harassment by Defendant Broach, who taunted Crenshaw and other inmates by
12   saying they were powerless to stop him as a deputy from doing what he wanted with them.
13   Broach called Crenshaw’s cellmate a “bitch” and “my bitch,” boasting “you’re under my control”
14   and “I can do whatever I want.”
15            17.      Broach was known to be a problem guard. He had to be transferred from his
16   previous post at the Santa Rita jail due to the number of complaints received against him. That
17   pattern continued at the Glenn Dyer facility, where Broach was the subject of many grievances.
18            18.      On February 12, 2018, Crenshaw was being held at the Glenn Dyer jail. Broach
19   ordered Crenshaw out of his cell to search it. While Broach was searching the cell, Crenshaw was
20   placed with other prisoners in a multipurpose room where he could see Broach in his cell.
21            19.      Crenshaw’s belongings in the cell included several car magazines and various
22   legal papers needed for his court case. Crenshaw also had a cup with freeze-dried coffee in it,
23   which he planned to use to make a cup of coffee. All of these materials were allowed under the
24   rules of the jail.
25            20.      Broach took Crenshaw’s car magazines from his bunk, tore them up and threw
26   them on the floor, then poured coffee over the torn-up pages. Broach then took the covers off
27   Crenshaw’s bed and dumped them into the coffee mess on the floor. He also threw Crenshaw’s
28   legal papers onto the coffee-drenched pile. Finally, he poured water over everything.

     COMPLAINT                                                                                       Page 4
        Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 5 of 8



 1           21.     On the way back to his cell, Crenshaw picked up the cup with the freeze-dried
 2   coffee in it. Broach grabbed Crenshaw’s wrist and told him he could not have the cup because it
 3   was contraband.
 4           22.     Crenshaw said, “it isn’t contraband,” after which Broach began beating him.
 5   Crenshaw never threatened or used violence; nevertheless, Broach proceeded to hit Crenshaw in
 6   the head and jaw multiple times.
 7           23.     Broach continued to beat Crenshaw, even though Crenshaw was not fighting. Soon
 8   thereafter, Defendant Ronquillo came into the cell to help Broach. Ronquillo held Crenshaw’s
 9   arms behind his back while Broach kept beating Crenshaw. Crenshaw went to the ground with his
10   hands behind his back. Ronquillo told Broach he should stop hitting Crenshaw and cuff him
11   instead, but Broach continued to beat and stomp on Crenshaw.
12           24.     Broach and Ronquillo tried to pull Crenshaw under the stairs near Crenshaw’s cell,
13   apparently in an attempt to finish beating him out of view of cameras capturing video in the pod.
14           25.     Ronquillo never attempted to intervene to stop Broach from beating Crenshaw
15   even though he had ample opportunity to do so based upon how long he was present for (and
16   participated in) the beating.
17           26.     The beating caused Crenshaw to suffer great pain. His face was bruised, bleeding,
18   and swollen. He also suffered injuries to his arms, ankles, and back. Crenshaw asked for medical
19   treatment for his injuries. Broach took a picture of Crenshaw’s face, appearing to think it was
20   funny that he had beaten him.
21           27.     Crenshaw was later taken to the Highland Hospital, where he underwent tests and
22   received treatment for his injuries, which included a concussion. He was later discharged to the
23   medical facility at the Santa Rita jail.
24           28.     Crenshaw could not get out of bed for multiple days due to his pain. He had a
25   black eye, bruises and swelling that lasted approximately one week.
26           29.     Once Crenshaw began to recover, he was punished for the February 12 incident
27   and placed in administrative segregation. Broach went out of his way to come down to the “hole”
28   to stare into the window of Crenshaw’s cell in an attempt to further intimidate him.

     COMPLAINT                                                                                   Page 5
        Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 6 of 8



 1          30.     As a direct and proximate result of the Defendants’ acts and omissions, Crenshaw
 2   sustained injuries and damages, including the following: contusions, swelling, bleeding,
 3   headaches, back injury, emotional distress, pain and suffering.
 4          31.     Crenshaw was transferred from the Glenn Dyer facility in February 2018.
 5          32.     On July 23, 2018, counsel for Crenshaw mailed a Government Code Claim to the
 6   Alameda County Board of Supervisors, based upon the abuses described above.
 7          33.     In November 2018, Crenshaw was returned to the Glenn Dyer facility and was
 8   immediately put into administrative segregation. He was told that he was placed in administrative
 9   segregation because jail staff were mad at him for preparing to file a lawsuit against the deputies.
10          34.     Defendant Does chose to put Crenshaw in administrative segregation in retaliation
11   for his Government Code Claim. He remained in administrative segregation for several weeks
12   without any penological purpose. Crenshaw asked for a formal explanation for why he was placed
13   in administrative segregation but did not receive one.
14          35.     Crenshaw timely and properly filed state tort claims with Alameda County
15   pursuant to the California Government Code and this action is timely filed.
16                                             V.     CLAIMS
17                                  COUNT ONE: 42 U.S.C. § 1983
18           Violation of the Eighth Amendment to the Constitution of the United States –
                                       Excessive Use of Force
19
            36.     Broach and Ronquillo used force on Plaintiff that was objectively unreasonable, in
20
     violation of the Eighth Amendment to the Constitution of the United States.
21
            37.     The beating by Broach and Ronquillo was the moving force behind the serious
22
     injuries Crenshaw suffered.
23
                                    COUNT TWO: 42 U.S.C. § 1983
24                Violation of the First Amendment to the Constitution of the United States –
                                              Retaliation
25
            38.     Crenshaw’s complaints and his filing of a Government Code Claim regarding
26
     deputies’ excessive use of force were activities protected by the First Amendment to the United
27
     States Constitution.
28
            39.     Crenshaw’s activities described in the preceding paragraph were a substantial or
     COMPLAINT                                                                                    Page 6
        Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 7 of 8



 1   motivating factor in the Defendant Does’ decision to place him in administrative segregation.
 2                                    COUNT THREE: 42 U.S.C. § 1983
                                           Municipal Liability
 3
             40.      Defendant Ahern is liable in his official capacity for developing and maintaining
 4
     customs, policies, practices and procedures that allowed and directly led to Crenshaw’s injuries.
 5
             41.      In addition or in the alternative, Defendant Ahern is liable in his official capacity
 6
     for negligently hiring, inadequately training, and inadequately supervising Broach and Ronquillo
 7
     who injured Crenshaw.
 8
                                         COUNT FOUR: BANE ACT
 9
             42.      By their acts, omissions, customs, and policies, Broach and Ronquillo acting in
10
     concert/conspiracy, as described above, violated Crenshaw’s rights under California Civil Code
11
     § 52.1, and the following clearly established rights under the United States Constitution and the
12
     California Constitution:
13
             a. The right to be free from excessive and unreasonable force in the course of
14
                   being detained as secured by the Fourteenth Amendment to the United States
15
                   Constitution;
16
             b. The right to be free from unreasonable and excessive force, as secured by the
17
                   California Constitution, Article 1, § 13; and
18
             c. The right to protection from bodily restraint, harm, or personal insult, as
19
                   secured by California Civil Code § 43.
20
             43.      The violations of Civil Code § 52.1 by Broach and Ronquillo caused Crenshaw
21
     significant injuries.
22
                                   COUNT FIVE: ASSAULT & BATTERY
23
             44.      Broach and Ronquillo intended to, and did, cause harmful physical contact with
24
     Crenshaw.
25
             45.      Crenshaw did not consent to the harmful physical contact by Broach and
26
     Ronquillo, which was a substantial factor in causing Crenshaw’s injuries.
27
                                         COUNT SIX: NEGLIGENCE
28
         46.   In the alternative to intentional acts alleged above, Broach and Ronquillo acted
     COMPLAINT                                                                              Page 7
         Case 4:19-cv-02937-SBA Document 1 Filed 05/28/19 Page 8 of 8



 1   negligently.
 2           47.      Broach and the Ronquillo had a duty not to use excessive force against Crenshaw
 3   and cause him unnecessary injury while he was in their custody.
 4           48.      Broach and the Ronquillo breached that duty, causing Crenshaw significant
 5   injuries.
 6                                           VI.   JURY DEMAND
 7           Plaintiff demands trial by jury on all issues so triable.
 8                                    VII.     PRAYER FOR RELIEF
 9           WHEREFORE, Plaintiff demands judgment in his favor, to include:
10           a) Compensatory damages, including but not limited to, pain, suffering, and
11                 humiliation, in an amount determined according to proof;
12           b) Punitive damages as allowed by law;
13           c) Treble damages as contemplated by California Civil Code § 52.1;
14           d) Reasonable attorney fees as provided by law;
15           e) Costs of court;
16           f) Such further relief in favor of Plaintiff as is just and proper.
17
                                                    Respectfully submitted,
18
                                                    /s/ Glenn Katon
19                                                  Glenn Katon
20                                                  ATTORNEY FOR PLAINTIFF
21
22
23
24
25
26
27
28

     COMPLAINT                                                                                    Page 8
